DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 7, 9 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Claim(s) 1-15 is/are examined in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP2001-080570A from IDS (hereafter “D1”).

Regarding Claim 14, D1 discloses a human-powered vehicle control device (e.g., “human power driving unit”; see at least English translation ¶ 6) comprising:
an electronic controller (e.g., “control circuit”) configured to control a motor (e.g., “electric driving unit”) that assists in propulsion of a human-powered vehicle (“…a control circuit for outputting a control signal for driving the electric drive unit”; see at least English translation ¶ 6, 21-76 and Fig. 1-7 with associated text), wherein
the electronic controller being configured to change a ratio of an assist force generated by the motor to human drive force input to the human-powered vehicle in correspondence with the human drive force (see at least English translation ¶ 21-76, and Fig. 1-7 with associated text), and 
the electronic controller being configured to control the motor so that the ratio differs for a case where the human drive force increases from for a case where the human drive force decreases while the human drive force is included in a first range (see at least English translation ¶ 21-76, and Fig. 1-7 with associated text; NOTE: The Examiner broadly interprets “for a case where” as conditional language and conditional language could be omitted when the required condition(s) is/are not present. The Examiner suggests replacing all instances of “for a case where” to remove all conditional language.).

Regarding Claim 15, D1 discloses wherein the electronic controller is configured to control the motor so that the ratio is smaller for a case where the human-driven force increases than for a case where the human-driven force decreases while the human drive force is included in the first range (see at least ¶ 21-76, and Fig. 1-7 with associated text; NOTE: The Examiner broadly interprets “for a case where” as conditional language and conditional language could be omitted when the required condition(s) is/are not present. The Examiner suggests replacing all instances of “for a case where” to remove all conditional language.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over JP2016-007929A from IDS (hereafter “D2”) and further in view of WO2007/077827 from IDS (hereafter “D3”).

Regarding Claim 1, D2 discloses a human-powered vehicle control device (e.g., “a bicycle with an electric motor”; see at least English portion ¶ 1) comprising:
an electronic controller (e.g., “arithmetic processing unit116”) configured to control a motor (e.g., “motor 40”) that assists in propulsion of a human-powered vehicle including a crank (e.g., “crank 25”) (see at least English translation Abstract, ¶ 19-45),
the electronic controller being configured to change a ratio (e.g., “assist ration”) of an assist force (e.g., “auxiliary driving force”) generated by the motor to a human drive force (e.g., “pedaling force”) inputted to the crank in correspondence with the human drive force (see at least English translation ¶ 24-45),
the electronic controller being configured to increase the ratio as the human drive force increases in a case where the vehicle speed is constant and the human drive force is included in a first range (see at least Fig. 7 and 9 with associated text) (NOTE: The Examiner broadly interprets “for a case where” as conditional language and conditional language could be omitted when the required condition(s) is/are not present. The Examiner suggests replacing all instances of “for a case where” to remove all conditional language.), and
the electronic controller being configured to control the motor so that the ratio is larger for a case where the human drive force is a first predetermined value included in a first range and the vehicle speed is included in a second range than for a case where the human drive force is the first predetermined value and the vehicle speed is included in a third range that is higher than the second range (see at least Fig. 7 and 9 with associated text) (NOTE: The Examiner broadly interprets “for a case where” as conditional language and conditional 
D2 does not directly disclose a rotational speed of a crank.
However, D3 teaches a rotational speed of a crank (see at least ¶ 14-20 and Fig. 1 with associated text. D3 teaches a vehicle speed is detected based on rotation of a rotating body of a pedal crankshaft according to ¶ 18).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify JP7929’s invention by incorporating changes to the actuating conditions as taught by D3 in order to increase the travel range of the battery (see ¶ 7).

Regarding Claim 2, D2 discloses wherein the first range includes at least part of a range in which the human drive force is 0 Nm or greater and 40 Nm or less (see at least ¶ 38).

Regarding Claim 8, D2 discloses wherein the electronic controller is configured to drive the motor in correspondence with the human drive force and the rotational speed of the crank in a case where the rotational speed of the crank becomes greater than or equal to a predetermined second value (see at least English translation ¶ 39).

Claim(s) 3-4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over D2 in view of D3 and further in view of JP 2015-110402A from IDS (hereafter “D4”).

Regarding Claim 3, The D2 + D3 Combination does not directly disclose wherein the second range includes at least part of a range in which the rotational speed of the crank is 0 rps or greater and 7/6 rps or less.
However, D4 teaches a second range includes at least part of a range in which the rotational speed of the crank is 0 rps or greater and 7/6 rps or less (see at least English translation ¶ 37-63 and Fig. 1-4 with associated text).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The D2 + WO7827 Combination by incorporating an electric transmission as taught by D4 in order to be more efficient  (see ¶ 9).

However, D4 teaches at least part of the third range includes a range in which the rotational speed of the crank exceeds 7/6 rps (see at least English translation ¶ 37-63 and Fig. 1-4 with associated text). (See motivation and rationale to combine from Claim 3.) 

Claim(s) 5-6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over D2 in view of D3 and further in view of D1.

Regarding Claim 5, The D2 + D3 Combination does not directly disclose wherein the electronic controller is configured to control the motor so that the assist force does not exceed a predetermined first value.
However, D1 teaches wherein an electronic controller is configured to control a motor so that a assist force does not exceed a predetermined first value (see at least English translation ¶ 21-76, Fig. 1-7 with associated text).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The D2 + D3 Combination by incorporating a no pedaling solution as taught by D1 in order to prevent a motor from operating in response to an input torque generated due to a situation where no pedaling force is applied while maintaining a riding comfort during running (see ¶ 9).

Regarding Claim 6, The D2 + D3 Combination does not directly disclose wherein the electronic controller is configured to drive the motor so that the ratio differs for a case where the human drive force increases from the ratio for a case where the human drive force decreases while the rotational speed of the crank is constant and the human drive force is a second predetermined value included in the first range. 
However, D1 teaches wherein the electronic controller is configured to drive the motor so that the ratio differs for a case where the human drive force increases from the ratio for a case where the human drive force decreases while the rotational speed of the crank is constant and the human drive force is a second predetermined value included in the first range (see at least English translation ¶ 21-76, Fig. 1-7 with associated text) (NOTE: The Examiner broadly interprets “for a case where” as conditional language and conditional language could be omitted  

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over D2 in view of D3 and further in view of JP 2017-100540A from IDS (hereafter “D5”).

Regarding Claim 10, The D2 + D3 Combination does not directly disclose wherein the electronic controller is configured to control the motor so that the ratio becomes equal to a target ratio obtained by multiplying a reference ratio corresponding to the human driven force by a constant determined in correspondence with the rotational speed of the crank.
However, D5 teaches an electronic controller is configured to control a motor so that a ratio becomes equal to a target ratio obtained by multiplying a reference ratio corresponding to a human driven force by a constant determined in correspondence with a rotational speed of a crank (see at least 18-84, Fig. 1-4 with associated text).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The D2 + D3 Combination by incorporating a calculation from a fluctuation of a pedal torque or crank speed as taught by D5 in order to provide an electric auxiliary bicycle having a wide range of output characteristics of an electric motor (see ¶ 4).

Claim(s) 11-12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over D2 in view of D3 in view of D5 and further in view of JP 2017-226296A from IDS (hereafter “D6”).

Regarding Claim 11, The D2 + D3 + D5 Combination does not directly disclose wherein the electronic controller is configured to control the motor so that the ratio does not exceed a predetermined upper limit value.
However, D6 teaches an electronic controller is configured to control a motor so that a ratio does not exceed a predetermined upper limit value (see at least English translation ¶ 44-93 and Fig. 1-7 with associated text).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The D2 + D3 + D5 Combination by incorporating a maximum ratio which can be set  as an upper limit of the driving 

Regarding Claim 12, The D2 + D3 + D5 Combination does not directly disclose wherein the electronic controller is configured to control the motor in a plurality of control states, each of the control states having a different predetermined upper limit value.
However, D6 teaches an electronic controller is configured to control a motor in a plurality of control states, each of the control states having a different predetermined upper limit value (see at least English translation ¶ 44-93 and Fig. 1-7 with associated text). (See motivation and rationale to combine from Claim 11.) 


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax